Citation Nr: 0313966	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  95-26 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for chest pain.

3.  Entitlement to service connection for a psychiatric 
disorder (claimed as depressive disorder).

(The issue of entitlement to service for eye disease will be 
the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had verified periods of active service from April 
1952 to March 1956, from October 1959 to October 1960, and 
from November 1990 to June 1991.  In addition, it is noted on 
his Report of Transfer or Discharge (DD Form 214) that he had 
over twenty years of prior inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied entitlement to 
service connection for arthritis, an eye disease, chest pain, 
and a psychiatric disorder.  The veteran filed a timely 
notice of disagreement and substantive appeal.  The RO issued 
a statement of the case (SOC) in June 1995.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in September 1996, a transcript of which has been 
associated with the claims file.

This matter was previously before the Board in October 1998 
and December 2000, at which times it was remanded for 
additional development.

Jurisdiction of the veteran's file was transferred to the RO 
in St. Petersburg, Florida, in April 1999.

The Board is undertaking additional development on the matter 
of entitlement to service connection for eye disease, under 
38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903, 38 C.F.R. § 20.903 (2002).  After 
giving the notice and reviewing any response to the notice, 
the Board will proceed with further action as deemed 
appropriate.


FINDINGS OF FACT

1.  The competent and probative evidence shows that arthritis 
did not have its origin during any period of active duty 
service, or within one year following service.

2.  The service medical records do not show a chronic 
disorder characterized by chest pains; the record does not 
contain a current medical diagnosis of a disability 
characterized by chest pain, and pain in and of itself is not 
a disability for which compensation can be awarded.  

3.  No competent medical evidence has been submitted which 
links or relates a psychiatric disorder (claimed as 
depressive disorder) to the veteran's period of active 
service.


CONCLUSION OF LAW

Arthritis, chest pain, and a psychiatric disorder (claimed as 
depressive disorder) were not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2002); 38 
C.F.R. §§  3.303, 3.307, 3.309 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records for the verified periods of the 
veteran's active duty service are negative for treatment or 
diagnosis of arthritis, chest pains, or a psychiatric 
disorder.  In the veteran's enlistment examination report of 
March 1953 it was noted that he had suffered a fracture of 
the right carpal bone in 1948, which was not disabling at the 
time of the examination.  On examination in December 1960 for 
the purpose of a "Hardship Discharge", he indicated that he 
had had swollen or painful joints, and nervous trouble.  The 
examiner's summary included an explanation that the veteran 
had been involved in an automobile accident with injury to 
the left knee in December 1959, and that the knee would swell 
in cold weather.  However upon clinical evaluation, the lower 
extremities and other musculoskeletal parts were reported to 
be normal.  Also, neurologic and psychiatric evaluations were 
normal.

There are service medical records outside of the veteran's 
verified periods of active duty service contained in the 
claims file.  Based upon the dates of those records, they 
were presumably established during the veteran's period of 
inactive service in a reserve component of the Armed Forces.  
For example, on a Report of Medical History dated in 
September 1961, the veteran indicates that he had suffered 
nervous trouble, and swollen or painful joints.  These 
complaints were not confirmed on clinical evaluation, nor did 
the examiner mention them in his narrative summary.  In fact, 
the examiner indicated that there were no defects or 
diagnoses.

In February 1994, the veteran filed a formal claim of 
entitlement to service connection for arthritis, a nervous 
disorder, chest pains, and a disease of the eye.  He 
requested that service connection be granted on a presumptive 
basis for the stated disorders.  He indicated that he had 
received no treatment while in service, or from civilian 
physicians or hospitals for the claimed disorders.  

In July and August 1994 the veteran underwent a series of VA 
examinations to evaluate his claimed disorders.  On general 
medical examination he complained that all of his joints 
ached, including his hands, shoulders, and back, off and on.  
He reported that he had been treated in Florida, but he had 
not received a definite diagnosis.  He also reported that he 
had a "bad case of nerves."  He said he would get upset 
easily, and had a lot of depression.  The diagnoses, in 
pertinent part, were history of arthritic joint pain, and 
anxiety and depression.  

On examination of the joints, he complained of generalized 
multi-joint discomfort, stiffness, and pain during the past 
few years.  He reported that it seemed to have started in 
Germany during the time of Operation Desert Storm (1991) and 
seemed to be worse with changes in weather.  He stated that 
he felt as if he had a stabbing pain in his shoulder "like 
an ice pick."  He stated that he felt like his hip "falls 
out of joint."  He would get muscle spasms in his back.  He 
also complained of periodic swelling of the joints.  He 
complained of what he called a "knob" on the left fourth 
dorsal interosseous space, and of pain in the fourth finger 
in the proximal interphalangeal joint.  He reported that he 
was a retired fire fighter, and had been employed as a cargo 
loader while in the Air Force.  On objective examination, 
there was no swelling.  There was no subluxation or lateral 
instability of the knees.  There was no popping or crepitus 
of the hips.  The examiner reported varying degrees of ranges 
of motion for the cervical spine, shoulders, elbows, wrists, 
right hand, fingers, lumbar spine, and lower extremities, 
including the hips, knees, and ankles.

On examination of the respiratory system, it was noted that 
the veteran had no history regarding any chest trouble.  
There was no history of any cough or any chest injury of any 
kind.  The only complaint referable to his chest was his 
report that when he got nervous he would feel his heart 
beating fast.  There was no evidence of any lung disease or 
any lung problems.  His chest was clear.  Breath sounds were 
normal.  He had a negative examination for the respiratory 
system.  X-rays revealed no active cardiopulmonary disease.

On psychiatric evaluation, the veteran reported that he had 
forty years of active duty service, first in the Army and 
later in the Air Force.  He stated that he had served as a 
flight line supervisor at Ramstien Air Force Base in Germany, 
which was involved quite heavily in the Desert Storm 
conflict.  He said he had supervised the loading of many 
cargo planes with war materials, and received many wounded 
Americans, as well as prisoners.  He disclosed that he 
suffers from moderately severe anxiety, especially if he is 
not busy.  He also had trouble sleeping, and his wife stated 
that he would awake in the middle of the night and would 
swing out with his arms.  He said the anxiety began after he 
came home from Germany and was stationed at Youngstown Air 
Force Base.  He stated that he was on duty there about two 
years before he left active duty and eventually retired from 
the Air Force.  He was diagnosed under Axis I with depressive 
disorder, not otherwise specified.

In September 1994 the RO denied the veteran's claims of 
entitlement to service connection for arthritis, an eye 
disease, chest pain, and a nervous condition.  The veteran 
filed a timely notice of disagreement with the RO's 
determination.  Therein, he contended that the complaints and 
treatment of the claimed disorders should be indicated in his 
Army service medical records, dated from March 1953 to March 
1956 and from November 1959 to December 1960.  In addition, 
he noted that he had received treatment for all of the 
claimed disorders at MacDill Air Force Base in Tampa, 
Florida, within one year of his date of discharge.  

The file contains a VA clinical record dated in September 
1994, which lists anxiety and depression as problems 
requiring mental hygiene clinical services.  The veteran 
reported his chief complaints as depression, anxiety, and 
joint pain.  He reported that he had been depressed since 
Desert Storm.  He stated that he had unloaded many wounded, 
etc.  He had a very stressful job as flight line supervisor.  
Also noted is a diagnosis, under Axis I, of post-traumatic 
stress disorder (PTSD).  It was indicated that PTSD symptoms 
were possibly secondary to a stressful assignment during the 
Desert Storm conflict.

In November 1994 the veteran presented at the VA Medical 
Center (MC) and indicated that he needed medication.  He 
reported a history of anxiety, depression, and degenerative 
joint disease (DJD) of the back.  The diagnosis was anxiety/ 
depression and DJD.  In December 1994 he was seen at the VA 
mental health clinic.  Upon examination, the diagnosis was 
generalized anxiety disorder (GAD).

In June 1995 the veteran reported that his arthritis was 
"killing" him more than ever since he had come back from 
Florida.  It was noted that his depression continued.

An SSOC was issued in June 1995, which continued the denial 
of the veteran's claims for service connection.  In his 
substantive appeal (on VA Form 9) the veteran asserted that 
he had filed his claims for benefits because he had problems 
within one year prior to his discharge/retirement.  He 
further asserted that all of his claimed problems were a 
direct result of his active duty service from 1990 to 1991.  
He stated that he was in contact with much of the equipment 
and many of the wounded coming from the Persian Gulf, and 
felt that that may have had something to do with his 
currently claimed disorders.  He stated further that he was 
tested for a nervous condition in or around 1959 to 1960 at 
Foot Hood, Texas, and was diagnosed with having bad nerves.  
He also reported that he was discharged from active duty in 
June 1991 but continued to work as a reservist, "almost full 
time" until his retirement in April 1993.

A VA mental health progress note dated in August 1995 shows 
that the veteran continued to have nightmares and 
occasionally would wake up punching his wife.  His diagnosis 
was PTSD, mild.

Chest X-rays taken in November 1995 revealed normal findings.  
X-rays of the hands also taken in November 1995 revealed mild 
osteoarthritis of the interphalangeal joints, without other 
acute findings.  In April 1996 the veteran was seen at a VAMC 
for a check-up with complaints that his arthritis was 
"acting up." Upon examination he was diagnosed with DJD and 
depression.  In August 1996 he underwent an electrocardiogram 
(ECG), which showed sinus bradycardia with occasional 
premature ventricular complexes; otherwise it was a normal 
ECG.  

In September 1996 the veteran proffered testimony at a 
personal hearing before a Hearing Officer at the RO.  He 
testified that he was injured during the Korean War era while 
he was stationed in Japan.  He stated "I've always had joint 
problems with my arthritis and different areas of my body, 
and I just feel that it wasn't the usual environment in the 
military, and the military had something to do with it."  He 
stated that he spent a lot of time in cold weather and he 
thought that it might have something to do with his arthritic 
problems.  He testified that he had had a nervous condition 
since being in Fort Worth, Texas.  He stated "they checked 
me out, put me on the table, ... and they let me sleep for two 
days, and then brought me out of it and told me I was a very 
nervous person."  He further testified that while he worked 
on the flight land in Germany he performed as a supervisor 
and a cargo handler.  He stated that engines would run full 
blast and would blow in his face and he guessed that it had 
caused eye problems.  Hearing Transcript (Tr.) at 4.  With 
regard to chest pains, he stated that when he pushed hard and 
was in the cold or cool weather it would get in his chest and 
he would have to slow down or it would cut off his wind.  He 
reported that he had taken Ibuprofen and a nerve pill that 
was prescribed by his psychiatrist, who had given him the 
medication to calm him down when he would get nervous.  Tr. 
at 5.  

The Hearing Officer issued a decision in October 1996 in 
which the denial of service connection for the veteran's 
claimed disorders was continued.  In addition, a supplemental 
statement of the case (SSOC) was issued in December 1996, in 
which denial of service connection for the claimed disorders 
was continued.  

In a July 1997 VA psychiatry service treatment plan, it was 
noted that the veteran reported having anxiety and disturbing 
dreams in which he would wake up hitting out.  The diagnosis 
under Axis I was generalized anxiety disorder.

Private medical treatment reports dated intermittently from 
November 1996 to July 1998 show a diagnosis of DJD.  A 
diagnosis of heartburn, and "rule out" gastrointestinal 
disease, was also shown on the July 1998 report.

The veteran reported that he had received treatment at 
MacDill Air Force Base.  The reply from MacDill Air Force 
Base to the RO's request for records was received by the RO 
in September 1999.  It indicated that there were no records 
on file for the veteran, that no information on the veteran 
was located in their computer system, and that any pertinent 
records would have been retired to a records center in St. 
Louis, Missouri.  In addition, the Department of the Air 
Force 910 Airlift Wing, Vienna, OH, responded to the RO's 
request for copies of the veteran's personnel and medical 
records, that "This unit, 757 AS, has no knowledge or 
records of the listed individual."  The Service Department, 
Air Force, also responded, to the RO's request for copies of 
the service medical records on the veteran from the 910th 
Airlift Wing and any post-retirement treatment records, that 
all available service medical records were furnished to RO in 
April 1997. 

The RO issued an SSOC in April 2000 and another in February 
2003, both of which continued the denial of the veteran's 
claims for service connection.

II.  Legal Analysis

A.  Preliminary matter - Veterans Claims Assistance Act of 
2000 (VCAA)

During the pendency of this appeal, the President signed into 
law the VCAA, Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 of 
title 38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§ 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)). 

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has held that only section 
4 of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"). 

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
SOC issued in June 1995, the SSOCs issued in December 1996, 
April 2000, and February 2003, and the text of the October 
1998 and December 2000 Board remands, the appellant has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claims.  Likewise, he has also 
been given notice that VA has a duty to assist him in 
obtaining any evidence that may be relevant to this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
that VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).

In this regard, the Board notes the August 2002 letter in 
which the RO advised the veteran of the enactment of the 
VCAA, what information or evidence was necessary to establish 
entitlement, that VA would make reasonable efforts to obtain 
relevant evidence on his behalf and of his responsibility in 
obtaining such evidence.  See Quartuccio, supra, see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) (holding 
that the Board must identify any VCAA notice documents in the 
file which comply with Quartuccio).

In view of the foregoing, the Board believes that all 
obtainable evidence identified by the appellant relative to 
his claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In fact, in an August 2002 
statement, the veteran's representative noted that the 
veteran had no additional medical evidence in conjunction 
with the December 2000 remand.  As discussed in the Factual 
Background, the RO has obtained the veteran's service medical 
records, and VA outpatient treatment records.  The record 
also reflects that the veteran was provided with VA 
examinations.

The Board notes that the VCAA also requires VA to provide a 
medical examination when such an examination is necessary to 
make a decision on the claim.  See 38 U.S.C.A. 5103A(d) (West 
2002).  The Board acknowledges that the veteran has not been 
given a VA examination to specifically determine whether 
there is a relationship between his military service and his 
claimed disorders.  In this regard, there are no service 
medical records of the claimed disorders on active duty, nor 
is there evidence to show that such claimed disorders 
resulted in disabilities within one year after separation of 
any period of active duty.  The veteran submitted private and 
VA treatment reports, but there was no medical evidence 
linking any of the claimed disorders with active military 
service.  In such a case, the Board finds that neither an 
examination nor an etiology opinion is necessary.  See 38 
C.F.R. § 3.159(c)(4).  Furthermore, since the evidence 
currently of record does not link the claimed disorders to 
service and there is no reasonable possibility that an 
examination would aid in substantiating the veteran's claims, 
there is no duty to assist the veteran by providing him with 
examinations for the purpose of establishing a relationship 
between the claimed disorders and active duty service.  See 
Wells v. Principi, ___ Vet. App. ___, No. 02-7404 (Apr. 29, 
2003).  To conduct an examination and request an opinion in a 
case such as this would involve pure speculation on the 
examiner's part, further delay the veteran's claim, and 
impose an additional burden on VA with no benefit flowing to 
the veteran.

In summary, we find that VA has satisfied its duty to assist 
the appellant in obtaining evidence to the extent necessary 
to substantiate his entitlement to the benefits sought on 
appeal, under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)).  The Board therefore finds 
that no useful purpose would be served in undertaking more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  Similarly, as the 
veteran has indicated no other obtainable evidence, 
development by the Board would serve no useful purpose.  For 
the same reasons, the Board concludes that any defect in 
meeting the technical requirements of the VCAA is 
nonprejudicial and harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002)

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

In this instance, the veteran is seeking entitlement to 
service connection for arthritis, chest pain, and a 
psychiatric disorder.  He contends that he had those 
disorders in service or shortly thereafter.

Initially, the Board notes that the veteran's actual periods 
of active military service were previously in question.  In 
his February 1994 claim for service connection he contended 
that he had active service in the military from March 1953 to 
April 1993.  Thereafter in his substantive appeal, he noted 
that he was discharged from active duty in June 1991 but 
continued in the Reserves until April 1993.  His periods of 
active duty have been verified through service department 
records.  The file contains three DD Forms 214, each 
verifying different periods of active service as well as 
indicating inactive service.  The earliest DD Form 214 shows 
active military service from March 1953 to March 1956; 
another shows active military service from October 1959 to 
December 1960, and the latest shows active military service 
from November 1990 to June 1991.  It is also indicated that 
he had over twenty years of prior inactive service.

Moreover, in August 2002 the National Personnel Records 
Center (NPRC) verified service for the veteran from April 
1952 to March 1956 and October 1959 to October 1960.  These 
records indicate that the veteran did not have active duty 
service from 1953 to 1993 as he had alleged.  The Court of 
Appeals for Veterans Claims (Court) has held that findings by 
a United States service department verifying or denying a 
person's service are binding and conclusive upon VA.  See 
Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella v. 
Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997) (all for the general proposition that service 
department findings relative to an individual's service are 
"binding on the VA for the purposes of establishing service 
in the U.S. Armed Forces").

Notwithstanding the veteran's allegation of forty years of 
active duty service, his contention is that his claimed 
disorders occurred in service during the verified periods of 
active duty (with the exception of the months of November and 
December 1960).  He stated that he complained of, and 
received treatment for the claimed disorders from March 1953 
to March 1956 and from November 1959 to December 1960 (active 
duty service is verified only to October 1960).  He has also 
contended that the claimed disorders were a direct result of 
his active duty service from 1990 to 1991.  However, having 
reviewed the complete record before us, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claims for service connection.  In reaching this 
conclusion, we have essentially found that there is no 
competent medical evidence which establishes a link between 
the veteran's claimed arthritis, chest pain, and psychiatric 
disorder (claimed as depressive disorder) and any period of 
active duty service.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may  be granted for certain 
chronic disabilities, such as arthritis, or psychosis, if any 
such disorder is shown to have been manifested to a 
compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson, supra.  

In this instance, there are no treatment records in service 
showing an arthritic disorder.  A VA general medical 
examination was conducted post-service in July 1994, and 
reveals a diagnosis of history of arthritic joint pain (based 
solely upon the reported history provided by the veteran).  
Although the VA examination report includes a diagnosis of a 
history of arthritic joint pain, there is no clinical data or 
other objective rationale to support the diagnosis; nor is 
there anything otherwise in the record that would give it 
substance.  The fact that the veteran's own account of a 
history of aching joints was recorded in his medical records 
is not sufficient to support the claim.  In LeShore v. Brown, 
8 Vet. App. 406, 409 (1995), the Court held that evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence" 
. . . [and] a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
The Board finds that arthritis was not present during 
service, nor was it present within a year after separation 
from active service.  Therefore, the diagnosis is essentially 
unsupported.  See Bloom v. West, 12 Vet. App. 185 (1999).  

Moreover, although X-rays taken in 1995 show the veteran had 
mild osteoarthritis of the interphalangeal joints without 
other acute findings, there is no evidence that that disorder 
is related to service.  The service medical records do not 
show any complaints, treatment, or diagnosis associated with 
an arthritic disorder, especially concerning the hand.  Nor 
is there objective medical evidence of a link between the 
veteran's claimed arthritis disorder and service.  In the 
absence of competent medical evidence of a nexus between the 
current claimed arthritis disorder and service, service 
connection must be denied.

Regarding the veteran's claim of entitlement to service 
connection for chest pain, there has been no underlying 
disability identified that is associated with his complaints 
of chest pain.  Service medical records are devoid of any 
complaints, treatment or a diagnosis of a disorder of the 
chest.  On VA examination in 1994, no clinical findings 
regarding chest pain were reported.  Chest X-rays taken in 
1994 revealed no active cardiopulmonary disease.  The Court 
has held that a symptom alone, such as pain, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) (there is no basis in law for a 
grant of service connection for a disability absent medical 
evidence that the veteran currently has a chronic disability 
which had its onset in, or is otherwise related to service).  
See also Hickson, supra.  Insofar as the evidence establishes 
that the veteran does not have a current chest disorder due 
to disease or injury, we need not address whether there is 
competent evidence relating to service.  The preponderance of 
the evidence is against the claim, and there is no doubt to 
be resolved.

Moreover, the veteran contends that he currently has a 
psychiatric disorder (claimed as a depressive disorder) that 
had its inception while he served on active duty.  Service 
medical records are negative for a diagnosis of or treatment 
for a psychiatric disorder of any kind.  Post-service medical 
records report diagnoses of depressive disorder, anxiety, and 
depression.  However, none of the examiners who have examined 
the veteran related his anxiety, depression, or depressive 
disorder to service.  Therefore, no competent medical 
evidence or opinion has been entered into the record which 
links or relates any such disorders to the veteran's period 
of active service, and service connection must therefore be 
denied.  See Hickson, supra.

The Board notes that the record shows a clinical diagnosis of 
PTSD.  Although the veteran's claim for service connection 
for a nervous condition has been characterized in general 
terms as a psychiatric disorder (claimed as depressive 
disorder), it does not assume a claim for PTSD.  Assuming, 
arguendo, that the veteran's claim for service connection for 
a psychiatric disorder does include PTSD, the evidence of 
record would be insufficient to grant service connection 
because the diagnosis of PTSD is not supported by credible 
evidence of an in-service stressor.  Furthermore, there is no 
indication from the service records that any such stressor 
existed during the veteran's period of active service.

In light of this evidence, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran has any of the claimed disorders as a result of 
active military service.

The Board also notes that the only evidence of a relationship 
between the claimed disorders and active military service is 
the veteran's own statements.  The Board appreciates the 
sincerity of the veteran's belief in the merits of his claims 
for service connection, however, it is well established that, 
as a layperson, he is not considered capable of opining, no 
matter how sincerely, that he developed any of the claimed 
disorders as a result of his military service.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

In conclusion, the Board finds that the preponderance of the 
evidence is against finding that arthritis, chest pain, 
and/or a psychiatric disorder (claimed as depressive 
disorder) were incurred as a result of military service.


ORDER

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for chest pain is denied.

Entitlement to service connection for a psychiatric disorder 
(claimed as depressive disorder) is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

